Citation Nr: 0519597	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  01-07 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether a period of active duty from January 11, 1955, to 
January 22, 1958, a period of inactive service in the United 
States Army Reserves from January 23, 1958, to February 16, 
1959, and a period of active duty from February 17, 1959, to 
March 2, 1960, constitute one period of active duty.


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had a period of active service from January 11, 
1955, to January 22, 1958, from which he was released under 
honorable conditions and a period of active service from 
February 17, 1959, to March 2, 1960, from which he was 
discharged under other than honorable conditions.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an administrative decision in April 2001 by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In June 2004, the Board remanded this case to afford the 
veteran a hearing before a Decision Review Officer at the RO, 
which was held in November 2004.  The case was returned to 
the Board in March 2005.  


FINDINGS OF FACT

1.  The veteran enlisted in the United States Army on January 
11, 1955, agreeing to serve on active duty for three years.

2.  The veteran was released from active duty in the Army on 
January 22, 1958, and transferred to the United States Army 
Reserves.  His Department of Defense (DD) Form 214 shows that 
his service was honorable and the reason for his release from 
active duty on January 22, 1958, was expiration of term of 
service.

3.  During his period of active service from January 11, 
1955, to January 22, 1958, the veteran did not re-enlist.

4.  The veteran was in the United States Army Reserves 
(inactive) from January 23, 1955, until February 16, 1959, 
when he was honorably discharged from the United States Army 
Reserves to allow him to enlist in the Regular Army.

5.  The veteran served on active duty in the Army from 
February 17, 1959, until March 2, 1960, when he received an 
other than honorable discharge.

6.  During his period of active service from February 17, 
1959, until March 2, 1960, the veteran did not re-enlist.


CONCLUSION OF LAW

The period of active duty from January 11, 1955, to January 
22, 1958, the period of inactive service in the United States 
Amy Reserves from January 23, 1958, to February 16, 1959, and 
the period of active duty from February 17, 1959, to March 2, 
1960, do not constitute one period of active duty.  
38 U.S.C.A. § 5107 (west 2002); 38 C.F.R. §§ 3.1, 3.6, 3.13 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  The United States Court of Appeals 
for Veterans Claims (Court) has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, 
because there is no legal basis for the veteran's claim, 
which for that reason cannot be substantiated, the VCAA and 
its implementing regulations do not apply to his appeal.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004.

II. Legal Criteria

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2004).

"Active military, naval, and air service' includes active 
duty, any period of ACDUTRA during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6(a) 
(2004).

38 C.F.R. § 3.13 (2004) Discharge to change status
(a)	A discharge to accept appointment as a commissioned 
or warrant officer, or to change from a Reserve or 
Regular commission to accept a commission in the other 
component, or to re-enlist is a conditional discharge if 
it was issued during one of the following periods:
(1)	World War I: prior to November 11, 1918.  As 
to re-enlistments, this subparagraph applies only 
to Army and National Guard.  No involuntary 
extension or other restrictions existed on Navy 
enlistments.
(2)	World War II, the Korean Conflict or the 
Vietnam era: prior to the date the person was 
eligible for discharge under the point or length 
of service system, or under any other criteria in 
effect.
(3)	Peacetime service: prior to the date the 
person was eligible for an unconditional 
discharge.
(b)	Except as provided in paragraph (c) of this 
section, the entire period of service under the 
circumstances stated in paragraph (a) of this section 
constitutes one period of service and entitlement will 
be determined by the character of the final termination 
of such period of active service except that, for death 
pension purposes, 38 C.F.R. § 3.3(b)(3) and (4) is 
controlling as to basic entitlement when the conditions 
therein are met.
(c)	Despite the fact that no unconditional discharge 
may have been issued, a person shall be considered to 
have been unconditionally discharged or released from 
active military, naval or air service when the following 
conditions are met:
(1)	The person served in the active military, 
naval, or air service for the period of time the 
person was obligated to serve at the time of entry 
into service;
(2)	The person was not discharged or released from 
such service at the time of completing that period 
of obligation due to an intervening enlistment or 
re-enlistment; and
(3)	The person would have been eligible for a 
discharge or release under conditions other than 
dishonorable at that time for the intervening 
enlistment or re-enlistment.

III. Factual Background

The veteran enlisted in the United States Army on January 11, 
1955, agreeing to serve on active duty for three years.  He 
was released from active duty in the Army on January 22, 
1958, and transferred to the United States Army Reserves.  
His DD Form 214 shows that his service was honorable and the 
reason for his release from active duty on January 22, 1958, 
was expiration of term of service.  During his period of 
active service from January 11, 1955, to January 22, 1958, 
the veteran did not re-enlist.  The veteran was in the United 
States Army Reserves (inactive) from January 23, 1955, until 
February 16, 1959, when he was honorably discharged from the 
United States Army Reserves to allow him to enlist in the 
Regular Army.  He served on active duty in the Army from 
February 17, 1959, until March 2, 1960, when he received an 
other than honorable discharge.  During his period of active 
service from February 17, 1959, until March 2, 1960, the 
veteran did not re-enlist.

IV. Analysis

Under the provisions of 38 C.F.R. § 3.13(c)(1) (2004), 
despite the fact that the veteran did not receive an 
unconditional discharge on January 22, 1958, when he was 
transferred to the United States Army Reserves, at that time 
he had served in active military service for the period of 
time he had been obligated to serve at his entrance upon 
active service on January 11, 1955, and so the period of time 
from January 11, 1955, the first day of the veteran's active 
service, until March 2, 1960, the last day of his active 
service was not, as he has alleged, one period of continuous 
active duty.  The provisions of 38 C.F.R. § 3.13(c)(2), 
(c)(3) (2004) do not apply to the veteran's case, as he was 
in fact released from his first period of active service in 
the Army under conditions other than dishonorable on January 
22, 1958, at the expiration of his obligation to serve his 
first period of active duty.

The veteran has argued that 38 C.F.R. § 3.13 does not apply 
to his case because it was not in effect during the period of 
time from January 11, 1955, the first day of his active 
military service, until March 2, 1960, the last day of his 
active military service.  This argument is without merit.  In 
its decisions, the Board is bound by applicable statutes, VA 
regulations, and precedent opinions of VA's General Counsel.  
See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) 
(2004).  The laws and regulations which apply to the 
veteran's claim on appeal are those which were in effect on 
the date on which he asserted the claim on appeal, which, the 
Board finds, was October 23, 1996, when he first raised the 
matter which is the subject of his current appeal in a letter 
to the RO.  After being promulgated by the VA Secretary under 
the authority of 38 U.S.C.A. § 501 (West 2002), 38 C.F.R. 
§ 3.13(c) has been effective from April 11, 1978, see 43 Fed. 
Reg. 15,154 (April 11, 1978), and applies to claims pending 
on and after that date.  Therefore, the Board must conclude 
that the veteran's period of active duty from January 11, 
1955, to January 22, 1958, his period of inactive service in 
the United States Army Reserves from January 23, 1958, to 
February 16, 1959, and his period of active duty from 
February 17, 1959, to March 2, 1960, do not constitute one 
period of active duty.  In this case, the appellant's claim 
is being denied on the basis of its lack of legal merit.  See  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

A period of active duty from January 11, 1955, to January 22, 
1958, a period of inactive service in the United States Army 
Reserves from January 23, 1958, to February 16, 1959, and a 
period of active duty from February 17, 1959, to March 2, 
1960, not constituting one period of active duty, the appeal 
is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


